Citation Nr: 1225099	
Decision Date: 07/19/12    Archive Date: 07/30/12

DOCKET NO.  06-21 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD), anxiety, depression, adjustment disorder, and mood disorder, including as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and her aunt


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 

INTRODUCTION

The record shows the Appellant served in the U.S. Army Reserves at various times, including on active duty for special work (ADSW) from September 22, 1998 to December 1, 1998; again on ADSW from May 1, 2001 to September 28, 2001; on active duty for training (ACDUTRA) from November 1, 2001 to April 26, 2002; and on active duty (AD) from May 19, 2003 to September 26, 2003.  ADSW is a form of ACDUTRA.

This appeal to the Board of Veterans' Appeals (Board/BVA) initially consisted of two claims for service connection for an acquired psychiatric disorder and concerning whether the regional office's (RO's) severance of service connection for Diabetes Mellitus was proper.

But as specifically concerning the claim for service connection for an acquired psychiatric disorder, the Veteran filed this claim on August 11, 2006, at the RO in St. Louis, Missouri, alleging she had "residuals of an unreported sexual trauma."  She also claimed entitlement to service connection for other disabilities.  In May 2007 the RO in Lincoln, Nebraska, where jurisdiction over the claim had been transferred because of her relocation, denied service connection for PTSD, but also for anxiety, depression, and adjustment disorder, as well as for a sleep disorder and peripheral neuropathy of the right and left lower extremities.  She appealed that decision.

In August 2009 she testified at a hearing at the RO in Atlanta, Georgia, before the undersigned Veterans Law Judge of the Board.  At the outset of the hearing she clarified that she was continuing her appeal for service connection for Diabetes Mellitus and PTSD, but was withdrawing her remaining claims for anxiety, depression, an adjustment disorder, a sleep disorder, and for peripheral neuropathy in her lower extremities.  The Board, therefore, finds that the claims for service connection for a sleep disorder and peripheral neuropathy of the right and left lower extremities are no longer at issue.  38 C.F.R. § 20.204 (2011).

However, in a prior January 2010 Board decision, it was explained that since the Veteran is continuing her appeal for service connection for PTSD, she may not withdraw her claim for service connection for a psychiatric disorder involving anxiety, depression, and adjustment disorder since these claims are inextricably intertwined until adjudicated.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the U. S. Court of Appeals for Veterans Claims (Court/CAVC) held that the scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  The Clemons Court found that, where a Veteran's claim identifies PTSD without more, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that reasonably may be encompassed by the evidence of record.  The Clemons Court indicated that when a claimant makes a claim, he/she is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.

That January 2010 Board decision also determined additional development was required and, therefore, remanded this remaining claim to the RO via the Appeals Management Center (AMC) in Washington, DC.  Specifically, the Board requested a VA compensation examination for a medical nexus opinion concerning the nature and etiology of any and all psychiatric disorders the Veteran has.  She had this requested VA compensation examination in February 2010; however, after considering the report of it, the Board determined still further medical comment was needed.  So, to obtain this additional medical comment, the Board requested an additional medical opinion in October 2010 from the Veterans Health Administration (VHA).  The Board received this additional opinion in December 2010, but determined it was insufficient and, consequently, requested a supplemental (clarifying) opinion in February 2011.  Unfortunately, however, the Board never received this addendum opinion or claims files it had sent to the commenting physician at the VA Medical Center (VAMC) in Wilmington, Delaware.  So, as best possible, the claims file was rebuilt - but primarily only from copies of records in the Veteran's electronic ("Virtual VA") file.

She and her representative were duly apprised of this and given opportunity to submit additional evidence and/or argument.
This appeal was advanced on the docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDING OF FACT

There is probative (i.e., competent and credible) evidence of record indicating the Veteran's depression - though not also PTSD - is as likely as not attributable to a traumatic event during her military service, in particular, a reported sexual assault, or as likely as not was caused or has been exacerbated by her service-connected Diabetes Mellitus.

CONCLUSION OF LAW

Resolving all reasonable doubt in her favor, the Veteran's depression was incurred in service or is proximately due to, the result or, or aggravated by a service-connected disability, in particular, her Diabetes Mellitus.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Here, though, the Board need not discuss whether there has been VCAA compliance because this claim is being granted, regardless.  See, e.g., 38 C.F.R. § 20.1102 (2011) (harmless error).  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (indicating that, as the pleading party, the Veteran, not VA, has the evidentiary burden of proof of showing there is a VCAA notice error in either timing or content and, moreover, above and beyond this, that the error is unduly prejudicial, meaning outcome determinative of the claim).  There simply is no such possibility in this particular instance.

II.  Entitlement to Service Connection for an Acquired Psychiatric Disorder

The Veteran claims that she suffers from a psychiatric disorder, including especially PTSD, as a result of an alleged sexual assault during her service in June 2001.  She additionally claims that her depression, anxiety, and mood disorders are attributable to her service-connected Diabetes Mellitus.  Her claim therefore is predicated on the notion that her PTSD was directly incurred in service, from military sexual trauma (MST), and that her depression, anxiety, and mood disorders are secondary to her service-connected Diabetes Mellitus.  In deciding her appeal, the Board must consider all potential bases of entitlement.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  VA has a duty to address all arguments put forth by a claimant and/or theories under which entitlement to benefits sought may be awarded.  See Robinson v. Peake, 21 Vet. App. 545, 552 (2008) (noting that the Board is required to consider all issues raised either by the claimant or reasonably by the evidence of record), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); Buckley v. West, 12 Vet. App. 76, 83 (1998) (noting that where the RO and the Board have failed to address an argument reasonably raised by a claimant in support of a claim over which the Court (CAVC) has jurisdiction by virtue of a notice of disagreement (NOD) that satisfies Veterans Judicial Review Act (VJRA) § 402, the Court will remand the claim with directions that the Board address the particular argument(s) in support thereof).  This includes the duty to address arguments a Veteran has specifically made as it relates to the adequacy of any given VA examination.

Service connection is granted if the evidence shows the disability currently claimed resulted from an injury or a disease that was incurred or aggravated during active military service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).


Stated somewhat differently, to establish entitlement to direct service connection there generally must be:  (1) competent and credible evidence confirming the Veteran has the alleged disability - or, at the very least, showing he/she has at some point since the filing of the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Service connection also is permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Service connection for PTSD, in particular, requires:  (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).

A "clear" diagnosis of PTSD is not required.  Rather, as mentioned, a diagnosis of PTSD need only be in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA compensation purposes, all mental disorder diagnoses must conform to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).  The Court has taken judicial notice of the mental health profession's adoption of the DSM-IV as well as its more liberalizing standards to establish a diagnosis of PTSD.  The Court acknowledged the change from an objective "would evoke . . . in almost anyone" standard in assessing whether a stressor is sufficient to trigger PTSD to a subjective standard (e.g., whether a person's exposure to a traumatic event and response involved intense fear, helplessness, or horror).  Thus, as noted by the Court, a more susceptible person could have PTSD under the DSM-IV criteria given his or her exposure to a traumatic event that would not necessarily have the same effect on "almost everyone."  Cohen, 10 Vet. App. at 140-141.

In Cohen, the Court also held that a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen, 10 Vet. App. at 142.  That is, generally speaking, a stressor cannot be established as having occurred merely by after-the-fact medical nexus evidence.  See also Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).

This is not a hard-and-fast rule, however, and exceptions are made for certain types of claims depending on the type of particular stressor alleged, and this is reflected in the several subparts of 38 C.F.R. § 3.304, (f)(1) through (f)(5).

Most notably, as it pertains to this specific claim at hand, the Court has clarified that the general rule discussed in Moreau that after-the-fact medical nexus evidence cannot establish the occurrence of the claimed in-service stressor does not apply to claims for PTSD based on personal or sexual assault.  See YR v. West, 11 Vet. App. 393, 399 (1998); and Patton v. West, 12 Vet. App. 272, 279-280 (1999).  That is, in this other type of claim, an opinion by a medical professional based on a 
post-service examination may be used to establish the occurrence of a stressor.  38 C.F.R. § 3.304(f)(5); VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iv, Chapter 4, Section H, part 30(b), (c), (e) (Aug. 1, 2006).  Furthermore, the occurrence of the claimed stressor in service does not have to be proven by the "preponderance of the evidence" because this would be inconsistent with the benefit of the doubt, or equipoise, doctrine contained in 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102.

Because personal assault is an extremely personal and sensitive issue, many incidents are not officially reported, which creates a proof problem with respect to the occurrence of the claimed stressor.  In such situations it is not unusual for there to be an absence of service records documenting the events the Veteran has alleged.  Therefore, evidence from sources other than the Veteran's service records may corroborate an account of a stressor incident.  Patton, 12 Vet. App. at 277.


38 C.F.R. § 3.304(f)(5) expressly provides that, if a PTSD claim is based on 
in-service personal or sexual assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to:  records from law enforcement authorities; rape crisis centers; mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to:  a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Id.

VA will not deny a PTSD claim that is based on in-service personal or sexual assault without first advising the claimant that evidence from sources other than the claimant's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal or sexual assault occurred.  Id.

A stressor need not be corroborated in every detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  See, too, Pentecost v. Principi, 16 Vet. App. 124 (2002).

And as the Court reiterated in Bradford v. Nicholson, 20 Vet App 200 (2006), § 3.304(f)(5) provides "unequivocally" that "VA will not deny a [PTSD] claim that is based on in-service personal assault" without first providing the requisite notice.  The Board sees the Veteran received this required notice in December 2006.

As already mentioned, the Veteran's original claims file was lost and has been rebuilt.  The records in the new file are incomplete, however, and attempts to obtain additional records have been unsuccessful.  The available evidence includes statements from the Veteran and additional lay statements in support of her claim; VA treatment records from November 2002 to June 2011; private treatment records from July 2005 to August 2011; the report of her February 2010 VA psychiatric examination; copies of the October 2010 VHA request, December 2010 opinion in response, the request for supplemental comment in February 2011; and, finally, a copy of the transcript of the August 2009 hearing at the RO before the undersigned Veterans Law Judge of the Board (Travel Board hearing).

When, as here, a Veteran's records have been lost or misplaced through no fault of hers, the Board's obligation to explain its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule, is heightened.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  O'Hare does not however raise a presumption that the missing records would, if available and on file, necessarily support the appellant's claim.  Case law does not establish a heightened benefit of the doubt, only a heightened duty of the Board to consider the applicability of the benefit-of-the-doubt rule, to assist the appellant in developing the claim, and to explain its decision when the appellant's records have been lost.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  Similarly, case law does not lower the legal standard for proving a claim for service connection; that is, there is no reverse presumption for granting service connection; rather, it increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

Turning now to the facts of this particular case, the Veteran's VA and private treatment records note her diagnosis of depression by Dr. J.W. in November 2005, so just some 2 years after the conclusion of the Veteran's last period of service in September 2003.  Later in November 2005, in connection with her claim for disability benefits from the Social Security Administration (SSA), she received a diagnosis from another mental health care provider of depressive disorder (not otherwise specified (NOS)).  Thereafter, she was treated in August 2006 by VA for depression and anxiety related to her report of military sexual trauma (MST).  In January 2010, the Board attempted to clarify her current psychiatric disorders and, to this end, requested a VA examination.  However, the February 2010 VA examiner was unable to render any diagnoses because, while the Veteran reported symptoms suggestive of severe depression and anxiety, she appeared to "over endorse" her symptoms, so apparently exaggerated them.  Therefore, the examiner deemed the results of his mental status evaluation invalid.  A July 2010 addendum yielded similar results, so equally were not helpful in deciding this appeal.

The Board, therefore, requested further clarification in October 2010 from a VHA medical expert in psychiatry/psychology concerning:

1.  whether the Veteran satisfies the DSM-IV criteria for a diagnosis of PTSD and, if she does, the likelihood (unlikely, as likely as not, or very likely) she has this condition on account of a sexual assault during her military service

2.  the likelihood (unlikely, as likely as not, or very likely) she has any other psychiatric disorder(s) - including anxiety, depression, and adjustment disorder as a result of her military service, not just directly but also secondarily if caused or chronically aggravated by her service-connected Diabetes Mellitus

In December 2010, the designee responded to this VHA medical expert opinion request.  M.W., PhD, PTSD Psychologist/Coordinator Trauma Services, Behavioral Health Sciences at the VAMC in Wilmington, Delaware, concluded, based upon the available evidence, that the Veteran does not meet the DSM-IV criteria for a diagnosis of PTSD.  In discussing the underlying medical rationale for concluding this diagnosis was unwarranted, this VHA medical expert made specific reference to these DSM-IV criteria, particularly insofar as the type and manner of symptoms and responses that would be expected.  She said the medical records identify two possible traumatic events, referring to records dated in November 2005 stating the Veteran was molested for one year, starting at age 4, by her mother's best friend's son, and that the Veteran did not tell anyone until she was an adult.
That record, observed this VHA medical expert, made no mention of a sexual assault in June 2001.

The VHA medical expert then goes on to note that records from 2006 indicate the reported that she was sexually assaulted by a coworker in June 2001, so a reference to the MST at issue.

The VHA medical expert then recited the PTSD symptoms noted in the record, line by line, but pointing out the instances when there were no reports in the record clearly articulating particular or specific criteria intrinsic to this diagnosis - especially in terms of PERSISTENT REEXPERIENCING OF THE TRAUMATIC EVENT and PERSISTENT AVOIDANCE OF STIMULI ASSOCIATED WITH THE TRAUMA AND NUMBING OF GENERAL RESPONSIVENESS.  And regarding PERSISTENT SYMPTOMS OF INCREASED AROUSAL, this VHA medical expert observed that records report difficulty falling or staying asleep, irritability, and difficulty concentrating.  However, she surmised, these symptoms are present in other mental health disorders as well.  Additionally, upon review of the February 2010 psychological assessment results, the instruments used to assess the Veteran are commonly used self-support inventories.  The problem with using these types of self-report inventories, explained this VHA medical expert, is that they do not include validity scales.  As a result the scores can be easily exaggerated or minimized by the person completing them.  Therefore, according to this VHA medical expert, they are not useful in making a diagnostic decision.

For these reasons, this VHA medical expert ultimately determined the Veteran does not satisfy the DSM-IV criteria for a diagnosis of PTSD.

The VA compensation examiner that earlier evaluated the Veteran in February 2010 similarly was unable to render a diagnosis of PTSD, or of anxiety and depression, for essentially these same reasons.  Specifically concerning PTSD, the Veteran achieved the maximum score, but in that examiner's anecdotal experience, no one had ever achieved the maximum score.  Consequently, the examiner stated that it did not mean the Veteran does not suffer from PTSD, merely that she had bolstered her symptoms for purposes of that examination.  The July 2010 requested addendum was also unable to provide a diagnosis of PTSD.

As concerning the possibility the Veteran has other psychiatric disorders related to her military service, the VHA medical expert indicated that, based upon a review of the record, the Veteran had inconsistently reported the existence of mental health symptoms.  For example, in November 2002, February 2004, and May 2009 she denied depression or depressive symptoms.  Whereas in 2006 and from 2009-2010, she reported various mental health symptoms - depressed mood/sadness, crying spells, irritable, agitated, difficulty falling asleep/restless at night, decreased appetite, mood swings, racing thoughts, mini bursts of energy, staying in bed, low energy, and low motivation.  These symptoms, however, observed the VHA medical expert, were reported in relation to diabetes or homelessness.  Nevertheless, given the inconsistency of reporting mental health symptoms and the finding of Depressive Disorder, NOS, by the SSA, this VHA medical expert concluded it is likely the Veteran's diagnosis of Depressive Disorder, NOS, is an accurate diagnosis.  The VHA medical expert added, however, based on the available records, it is unlikely this disorder is the result of the Veteran's military service and unlikely this disorder caused or aggravated the Veteran's service-connected Diabetes Mellitus.

Since, though, that December 2010 opinion mistakenly considered the opposite of what is required for secondary service connection, that is, whether the Depressive Disorder, NOS, caused or aggravated the service-connected Diabetes Mellitus - concluding it most likely did not - rather than, vice versa, whether the service-connected Diabetes Mellitus caused or aggravated the Depressive Disorder, NOS, a correction to the opinion in this critical regard was required.  The Board, therefore, requested this supplemental comment (addendum opinion) in February 2011.  But in trying to obtain this additional medical comment is when the Veteran's claims file was lost and not returned from the VAMC in Wilmington, Delaware, the hospital where this commenting VHA medical expert practices.

The Board, then, is left to decide this appeal just on the medical and other evidence at its disposal.  From this evidence, there is no disputing the Veteran has Depressive Disorder, NOS.  Indeed, even the VHA medical expert conceded this diagnosis is appropriate and, thus, warranted.  So the Veteran has established she has this claimed condition, though not also PTSD.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (service connection presupposes a current diagnosis of the condition claimed, to at least confirm the Veteran has it; without this minimum level of proof, there can be no valid claim).  Moreover, there need only have been this diagnosis at some point since the filing of her claim, which there clearly has been.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability).  See, too, McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

So there need only be competent and credible evidence etiologically linking this depression to her military service - either directly or indirectly (secondarily) by way of her already service-connected Diabetes Mellitus.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."); see also, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).


Of record are the Veteran's VA treatment records from November 2002 to June 2011, and her private treatment records from various physicians from July 2005 to August 2011.  These records show her treatment for depression, but for the most part do not also contain any etiological opinion as to whether the depression is attributable to her military service, except that she was treated by VA in August 2006 specifically for depression and anxiety related to her report of military sexual trauma (MST).  So there is at least some evidence in the file suggesting her depression is linked to that purported incident in service of MST, although there also have been other listed causes of her depression, namely, her homelessness.  But even the VHA medical expert who in December 2010 linked the depression at least partly to the Veteran's homelessness also readily acknowledged that the Veteran also is experiencing depression "in relation to" her diabetes, so as a result or consequence of a service-connected disability.  Thus, even though this same VHA medical expert then goes on to conclude that it is unlikely the depression caused or aggravated the diabetes, which, again, is the opposite of what is required for secondary service connection, there seemingly has been concession that the converse is as likely as not true, that is, that the service-connected diabetes has played some unspecified role in the development of the depression.  Certainly then, when resolving all reasonable doubt in the Veteran's favor, it is just as likely as not that her depression either was directly incurred during her military service, as result of the MST claimed, or alternatively was at least partly caused or aggravated by her service-connected diabetes so as to, in turn, additionally warrant the granting of service connection on this equally viable secondary basis.  38 C.F.R. § 3.102.  See also Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); and Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  See, too, Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (indicating that an "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology).



ORDER

The claim of entitlement to service connection for a psychiatric disorder, specifically, for depression (though not also PTSD) is granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


